Citation Nr: 1409409	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  00--05 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to an effective date for an award of a total rating based on individual unemployability due to service-connected disability (TDIU) prior to July 21, 2009.

2.  Entitlement to an effective date for Dependents' Educational Assistance prior to July 21, 2009.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm. Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to November 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In May 2012, the Board remanded the Veteran's claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he is unable to work due to the severity of his service-connected disabilities.  As noted, TDIU was granted effective July 21, 2009.  The Veteran, however, filed his TDIU claim in 1998 and asserts the effective date for TDIU should start in 1996.  

In May 2012, the Board directed that the RO submit the claim for entitlement to an effective date earlier than July 21, 2009 for an award of a TDIU to the Director, Compensation and Pension Service for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b).  The RO submitted the claim to the Director in May 2013.  The Director issued a decision in July 2013 denying an earlier effective date determing that the evidence did not establish that the Veteran was unemployed and unemployable due to service connected disabilities prior to July 21, 2009.  The analysis notes rating decisions prior to 1998 but there is no discussion or acknowledgment of the evidence presented after the Veteran filed his claim, including a report dated in December 2008 by a private vocational expert, C. Barchi.  He noted that the Veteran had only a ninth grade education and always worked in manual labor.  Mr. Barchi concluded that the Veteran's service-connected physical disabilities have prevented him from obtaining and maintaining gainful employment since the Veteran last worked in February 1996.  It is therefore unclear to the Board whether this report was considered on the merits by the Director.  The Board's review of the Director's opinion further reflects that it provides nothing in the way of explanation for the conclusions reached.  The Director did not discuss why the evidence supported a conclusion the Veteran was employable, or discuss the effect of the Veteran's education level and employment skills.  Further, the vocational expert discussed the effects of the medication prescribed to alleviate the symptoms of the Veteran's service-connected disabilities.  The Director did not do so.  See generally Mingo v. Derwinski, 2 Vet. App. 51 (1992) (in adjudicating a TDIU claim, there must be an assessment of the side effects of the medications taken for a service-connected disability).  

Since the Director issued his opinion, the Veteran has submitted reports dated in October 2013 from vocational experts, D. Palmer, and C. Wood.  Both reports also discuss the Veteran's service-connected disabilities, his education, and vocational background and concluded that the Veteran has been unemployable since 1996.  The director has not had the opportunity to consider not only the opinions of the private vocational experts, but the facts they developed.  An addendum opinion should be prepared that reconciles its findings with those provided in the December 2008 and October 2013 vocational expert reports, and provides rationale for the conclusions reached by the Director.  

Further, the file reflects that the Veteran was treated by VAMC for the period from December 2008 to May 2012.  The file contains VAMC records dating to July 2006.  The Board has determined that the missing records should be associated with the file as the period from July 2006 to July 2009 falls within the Veteran's claim.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a complete set of VAMC records from July 2006 to the present should be requested to ensure that the Board has all relevant VAMC records.  It also not clear to the Board whether these missing records were made available to the Director for review.  

As to the claim for dependents' educational allowance, in a January 2011 rating decision, the RO granted the benefit with an effective date of July 21, 2009, the same effective date as the TDIU.  In correspondence received at the RO in August 2011, the Veteran's representative expressed disagreement with the July 21, 2009 effective date for the dependents' educational assistance.  The RO has not issued a statement of the case addressing the claim and the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the Dayton, Ohio VAMC and associated outpatient clinics from July 2006 to the present.

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  After the record development is completed, the RO should again submit the claim for entitlement to an award of a TDIU prior to July 21, 2009 to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b).  The Director must consider all pertinent evidence associated with the record, including, but not limited to, the December 2008 vocational report and opinion by C. Barchi and the two October 2013 reports and opinions by D. Palmer and C. Woods discussed above and the Director's decision should reflect that this evidence was duly considered.  The Director is requested to reconcile his findings with those provided by the above referenced vocational experts.  A complete rationale for any opinion expressed should be included in the addendum, with consideration of the Veteran's educational level and occupational history.

It must be noted that the claim for a TDIU dates from 1998, based on an appeal of a May 1999 rating decision, pursuant to a November 28, 2008 Court mandate which vacated a May 2007 Board decision and remanded the matter for readjudication.

3.  After the development requested is completed, readjudicate the claim for TDIU prior to July 21, 2009.  If the benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

4.  Furnish the Veteran a statement of the case on the claim for an earlier effective date for dependents' educational allowance as determined in the January 2011 rating decision.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


